DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to 12/21/2022 Amendment
Applicant amended claims 5, 7, 10, 13, 15, 17, 18, and 22 in the amendments filed December 21,2021.

Applicant cancelled claims 1-4 and 21.

Applicant previously cancelled claims 19 and 20

Applicant added claims 23-27.

Claims 5-18 and 22-27 are pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given by Attorney Colin Barnitz during an interview on February 3, 2022 to the currently amended form.

The application has been amended as follows: 


Claim 5. (Currently Amended) A method comprising, by one or more computing devices associated with a payment service system (PSS):
	receiving, by the PSS and from a mobile device of a user, a withdrawal request to access a debt instrument for an amount, wherein the debt instrument is associated with an account, wherein the account is maintained by the PSS on behalf of the user;
	in response to receiving the withdrawal request, identifying, by the PSS, characteristics of the withdrawal request; 
	determining, by the PSS, based at least on a transaction history associated with the account, expected deposits or transfers into the account over a first period of time; 
	assembling training data to train a machine learning model using transaction data comprising a history of transactions associated with a plurality of users associated with the payment service system, user profiles of the plurality of users associated with the PSS, and transaction repayment information; 
	training, based on the training data, the machine learning model to generate repayment terms;
	generating, by the PSS and using the machine learning model applied to the identified characteristics and the expected deposits or transfers into the account over the first period of time, the repayment terms to be associated with the withdrawal ; [[,]] 

	transmitting, by the PSS, the repayment terms to the mobile device of the user for authorization; and 
	upon receiving an indication of authorization from the user, updating, by the PSS, the account to credit the account with the amount of the withdrawal request in association with the repayment terms. 

Claim 10. (Currently Amended) The method of Claim 5, further comprising: 
	generating, by the PSS and using the machine learning model applied to the identified characteristics and expected deposits or transfers into the account over the first period of time, a plurality of repayment terms to be associated with the withdrawal request, 
	wherein each repayment term of the plurality of repayment terms has a different repayment rate or repayment schedule.


	providing, by the PSS, instructions to present the plurality of repayment terms on a user interface associated with the mobile device of the user; and
	upon receiving, by the PSS and from the mobile device of the user, a selection of one of the plurality of repayment terms, updating the account of the user to include the selected repayment term.

Claim 13. (Currently Amended) A payment service system comprising:
	one or more processors; and
	one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions executable by one or more of the processors to cause the payment service system (PSS) to perform operations comprising:
	receiving, by the PSS and from a mobile device of a user, a withdrawal request to access a debt instrument for an amount, wherein the debt instrument is associated with an account, wherein the account is maintained by the PSS on behalf of the user;
	in response to receiving the withdrawal request, identifying, by the PSS, characteristics of the withdrawal request;
	determining, by the PSS, based at least on a transaction history associated with the account, expected deposits or transfers into the account over a first period of time; 
	assembling training data to train a machine learning model using transaction data comprising a history of transactions associated with a plurality of users associated with the payment service system, user profiles of the plurality of users associated with the payment service system, and transaction repayment information; 
	training, based on the training data, the machine learning model to generate repayment terms; 
	generating, by the PSS and using the machine learning model applied to the identified characteristics and the expected deposits or transfers into the account over the first period of time, the repayment terms to be associated with the withdrawal request, the repayment terms including a repayment schedule over a second period of time, wherein the second period of time at least partially coincides with the first period of time; [[,]] 

	transmitting, by the PSS, the repayment terms to the mobile device of the user for authorization; and
	upon receiving an indication of authorization from the user, updating, in a data store maintained by the PSS, the account to credit the account with the amount of the withdrawal request in association with the repayment terms.

Claim 18. (Currently Amended) The payment service system of Claim 13, the operations further comprising:
	generating, by the PSS using the machine learning model applied to the identified characteristics and expected deposits or transfers into the account over the first period of time, a plurality of repayment terms to be associated with the withdrawal request, 
	wherein each repayment term of the plurality of repayment terms has a different repayment rate or repayment schedule.

Claim 22. (Currently Amended) The method of Claim 5, wherein the training data further comprises a plurality of training examples, each training example comprising a respective user profile, a respective user repayment history, and respective transaction profile characteristics 

Claim 23. (Currently Amended) A non-transitory computer-readable medium storing instructions executable by a payment service system (PSS) to configure the PSS to perform operations comprising:  
	receiving, by the PSS and from a mobile device of a user, a withdrawal request to access a debt instrument for an amount, wherein the debt instrument is associated with an account, wherein the account is maintained by the PSS on behalf of the user;
	in response to receiving the withdrawal request, identifying, by the PSS, characteristics of the withdrawal request;

	assembling training data to train a machine learning model using transaction data comprising a history of transactions associated with a plurality of users associated with the payment service system, user profiles of the plurality of users associated with the payment service system, and transaction repayment information; 
	training, based on the training data, the machine learning model to generate repayment terms; 
	generating, by the PSS and using the machine learning model applied to the identified characteristics and the expected deposits or transfers into the account over the first period of time, the repayment terms to be associated with the withdrawal request, the repayment terms including a repayment schedule over a second period of time, wherein the second period of time at least partially coincides with the first period of time; [[,]] 

	transmitting, by the PSS, the repayment terms to the mobile device of the user for authorization; and


Claim 25. (Currently Amended) The non-transitory computer-readable medium as recited in claim 24, 
	wherein the default repayment terms for the debt instrument include a first repayment rate, and
	wherein generating the repayment terms to be associated with the withdrawal request includes generating modifications to the first repayment rate to determine a second repayment rate based on the identified characteristics of the withdrawal request, the transaction history associated with the account, and the expected deposits or transfers into the account.

Claim 27. (Currently Amended) The non-transitory computer-readable medium as recited in claim 23, wherein the training data further comprises a plurality of training examples, each training example comprising a respective user profile, a respective user repayment history, and respective transaction profile characteristics. 

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered and they are fully persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 5-18, 21, and 22 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to address these issues. Applicant deleted the “identifying…” limitation rendering that rejection moot. While Applicant deleted the “determine repayment terms” limitation from claim 22 (thus rendering the rejection moot), a reworded version was added to the independent claims. Upon further consideration, paragraphs [0030-0034] provide support for the new, reworded version of this limitation. In view of the amended claims and arguments, Examiner withdraws this rejection.

Examiner initially rejected claims 5-18, 21, and 22 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 5-18, 21, and 22 under 35 USC 101 as being directed to non-statutory subject matter. Applicant incorporated subject matter from claims 21 and 22 (which previously did not have a 101 rejection) that amounted to eligible subject matter. In view of the amended claims, Examiner withdraws this rejection.

There are no rejections or objections to Applicant’s claims and thus they are in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention pertains to a method/system/product for generating repayment terms. The system receives a withdrawal request to access a debt instrument associated with an account. The system identifies characteristics of the withdrawal request. The system analyzes the transaction history of the account to determine expected deposits/transfers over a first period of time. The system generates repayment terms associated with the withdrawal requests based on the identified characteristics and the expected deposits/transfers, using a machine learning model. The repayment terms include a repayment schedule over a second period of time which at least partially coincides with the first period of time. The repayment terms are transmitted to the user for authorization. Upon receiving an indication of authorization, the user account is credited with the amount of the withdrawal request. Furthermore, the machine learning model is trained using transaction data from the transaction histories of a plurality of users, user profile data, or historical repayment information of the users.

Based on a review of previous prior art searches related to the parent applications, and an updated prior art search; Boates, US Patent No. 9,824,394, and Spitzer, US Patent No. 10,373,185 are the closest prior references to the allowed claims. Boates describes a system where a withdrawal request is received and analyzed for characteristics. Boates then uses a machine learning model to generate repayment terms for the withdrawal request, send those terms to the user, and process 

Based on a review of previous prior art searches related to the parent applications, and an updated prior art search; Beijing JD Finance Tech Holdings Co Ltd CN109242672 (see IDS of 07/05/2021), is the closest prior foreign reference to the allowed claims. In Beijing, historical repayment information is analyzed to predict repayment information for the user. This information is used to determine the repayment terms of a loan. Based on a review of previous prior art searches related to the parent applications, and an updated prior art search; there was no relevant NPL identified.

The closest prior art does not teach the aspect where the system analyzes the expected deposits/transfers over a first period of time and then uses this information to determine repayment terms including a repayment schedule over a second period of time. The prior art does not teach that the second period of time partially coincides with the first period of time. Examiner has conducted a prior art search based on these limitations. Based on that search Examiner concludes the claims overcome the prior art.

Regarding subject matter eligibility. In view of the 2019 Revised Patent Subject Matter Eligibility Guidance and Applicant’s arguments, Applicant’s claims, while directed to an abstract idea, recite a practical application of the judicial exception. The claims recite a judicial exception, the analysis of a withdrawal request (a financial transaction) to determine repayment terms. The claims contain a combination of additional elements .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693